Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance:
Examiner agrees with applicant’s remarks filed 1/4/2021 that prior art fails to disclose "obtaining an indication of an error notification configuration received from the client device, the error notification configuration being associated with at least one data source and including a hierarchy of two or more error notification tiers, each of the error notification tiers having associated therewith a different corresponding one of two or more error rate thresholds and a corresponding one of two or more sets of error notification parameters, each set of error notification parameters indicating one or more sets of individuals to be notified of errors in data obtained from the data source that exceed the corresponding error rate threshold and indicating, for each set of individuals, at least one corresponding communication channel via which the set of individuals is to be notified" and "storing the error notification configuration such that the error notification configuration is associated with the data source," as recited in  amended independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES EHNE/Primary Examiner, Art Unit 2113